DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19 – 31 are allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8, 12 – 14  are rejected under 35 U.S.C. 103 as being unpatentable over AXINTE et al. WO 2014/045030 (hereinafter AXINTE) in view of Erichsen et al. US 2003/0065424 (hereinafter Erichsen).

Regarding claim 1, AXINTE teaches: a fluid jet apparatus control system, comprising:
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and
at least one processor communicably coupled to the at least one nontransitory processor-readable storage medium, in operation the at least one processor (Fig. 2 - - control apparatus for water jet machining):
receives an initial motion program for a target object which is to be cut by a fluid jet apparatus (Fig. 2, Page 4, line 7 - - the CNC machine is programmed at 28 from CAD/CAM);
executes a motion program to cause the fluid jet apparatus to cut the target object according to the received initial motion program (Page 5, L20-31 - - the first module provides real time feedback to the milling process); and
from time-to-time during execution of the motion program, autonomously receives at least one operational parameter of the fluid jet apparatus from at least one sensor (Page 4, L23-31 - - receiving data from the sensors, pressure sensor 34, acoustic emission sensor 36, 38);
dynamically modifies a program based at least in part on the received at least one operational parameter to generate a modified motion program (Page 6, L19-30 - - change the speed based on sensor data; Page 10, L1-10 - - corrected program 28); and
executes the motion program to cause the fluid jet apparatus to cut the target object according to the modified motion program (Page 6, L19-30 - - change the speed based on sensor data; Page 10, L1-10 - - corrected program 28).

But AXINTE does not explicitly teach: 
the initial motion program includes at least one of a lead angle program, a taper angle program, or a corner control program;
dynamically modifies at least one of the lead angle program, the taper angle program, or the corner control program based at least in part on the received at least one operational parameter;

However, Erichsen teaches:
the initial motion program includes at least one of a lead angle program, a taper angle program, or a corner control program ([0093] - - lead, taper and corner programs);
dynamically modifies at least one of the lead angle program, the taper angle program, or the corner control program based at least in part on the received at least one operational parameter ([0093] - - dynamically adjusts the lead and taper based on speed feedback);

AXINTE and Erichsen are analogous art because they are from the same field of endeavor.  They all relate to water jet cutting system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by AXINTE, and incorporating lead, taper and corner programs, as taught by Erichsen.  

One of ordinary skill in the art would have been motivated to do this modification in order to automatic control of orientation parameters of a fluid jet machine, as suggested by Erichsen ([0007]).

Claim 12 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, the combination of AXINTE and Erichsen teaches all the limitations of the base claims as outlined above. 

AXINTE further teaches: the at least one sensor comprises at least one of a supply pressure sensor, an abrasive mass flow rate sensor or a force sensor (Page 4, L23-24 - -  pressure sensor; AE sensor is a force sensor).

Claim 13 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Regarding claim 3, the combination of AXINTE and Erichsen teaches all the limitations of the base claims as outlined above. 

AXINTE further teaches: the at least one sensor comprises a supply pressure sensor (Page 4, L23-24 - -  pressure sensor).

Erichsen further teaches: an abrasive mass flow rate sensor ([0043] - - abrasive flow rate may be able to be queried from the controller).

AXINTE and Erichsen are combinable for the same rationale as set forth.

Regarding claim 4, the combination of AXINTE and Erichsen teaches all the limitations of the base claims as outlined above. 

Erichsen further teaches: dynamically modifies at least two of the lead angle program, the taper angle program, and the corner control program based at least in part on the received at least one operational parameter to generate a modified motion program ([0093] - - dynamically adjusts the lead and taper based on speed feedback).

AXINTE and Erichsen are combinable for the same rationale as set forth.

Claim 14 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Regarding claim 5, the combination of AXINTE and Erichsen teaches all the limitations of the base claims as outlined above. 

Erichsen further teaches: dynamically modifies each of the lead angle program, the taper angle program, and the corner control program based at least in part on the received at least one operational parameter to generate a modified motion program ([0093] - - dynamically adjusts the lead and taper based on speed feedback; [0093] - - corner model).
AXINTE and Erichsen are combinable for the same rationale as set forth.

Regarding claim 6, the combination of AXINTE and Erichsen teaches all the limitations of the base claims as outlined above. 

AXINTE further teaches: dynamically modifies a cutting speed of the fluid jet apparatus based at least in part on the received at least one operational parameter (Page 6, L19-30 - - change the speed based on sensor data).

Regarding claim 7, the combination of AXINTE and Erichsen teaches all the limitations of the base claims as outlined above. 

Erichsen further teaches: dynamically modifies at least one of the lead angle program, the taper angle program, or the corner control program during execution of the motion program ([0093] - - dynamically adjusts the lead and taper based on speed feedback).

AXINTE further teaches: with a response rate which is less than or equal to 200 milliseconds (Page 5, Line 22 - - real time feedback, real time would be less than 200ms).

Regarding claim 8, the combination of AXINTE and Erichsen teaches all the limitations of the base claims as outlined above. 

AXINTE further teaches: the fluid jet apparatus control system comprises a motion controller (Fig. 2 - - CNC machine includes a motion controller).

Claims 9 – 11, 15 – 18  are rejected under 35 U.S.C. 103 as being unpatentable over AXINTE et al. WO 2014/045030 (hereinafter AXINTE) in view of Erichsen et al. US 2003/0065424 (hereinafter Erichsen) and further in view of Zhang et al. US 2014/0045409 (hereinafter Zhang).

Regarding claim 9, the combination of AXINTE and Erichsen teaches all the limitations of the base claims as outlined above. 

Erichsen further teaches:
receives a commanded percent cut speed of the fluid jet apparatus ([0045] - - generate a scaling of speed which is a percentage of the maximum capable speed of the jet apparatus);

But AXINTE does not explicitly teach: 
determines an actual percent cut speed of the fluid jet apparatus based at least in part on the received at least one operational parameter;
compares the actual percent cut speed of the fluid jet apparatus to the received commanded percent cut speed;
determines whether the actual percent cut speed differs from the commanded percent cut speed by more than an allowed percent cut speed threshold value; and
responsive to a determination that the actual percent cut speed differs from the commanded percent cut speed by more than the allowed percent cut speed threshold value:
causes a warning to be generated; or
causes the fluid jet apparatus to at least pause the cutting of the target object.
However, Zhang teaches:
determines an actual pressure of the fluid jet apparatus based at least in part on the received at least one operational parameter ([0048] - - measure differential pressure);
compares the actual pressure of the fluid jet apparatus to the received commanded pressure ([0048] - - compare the measured differential pressure and set point or a range);
determines whether the actual pressure differs from the commanded pressure by more than an allowed percent cut speed threshold value ([0048] - - compare the measured differential pressure and set point or a range; determine if differential pressure fault exists); and
responsive to a determination that the actual pressure differs from the commanded pressure by more than the allowed threshold value:
causes a warning to be generated ([0051] - - outputting an alarm if there is a fault); or
causes the fluid jet apparatus to at least pause the cutting of the target object ([0051] - - shutting off the pump is pause the cutting).

AXINTE, Erichsen and Zhang are analogous art because they are from the same field of endeavor.  They all relate to water jet cutting system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of AXINTE and Erichsen, and incorporating generating an alarm by comparing a measured value with a range, as taught by Zhang.  

One of ordinary skill in the art would have been motivated to do this modification in order to reliably monitor the abrasive fluid jet cutting system, as suggested by Zhang ([0004]).

Claim 15 is substantially similar to claim 9 and is rejected for the same reasons and rationale as above.

Regarding claim 10, the combination of AXINTE, Erichsen and Zhang teaches all the limitations of the base claims as outlined above. 

Zhang further teaches: causes at least one of a visual warning or an audible warning to be generated ([0021] - - audible and visible indicator of alarm).

AXINTE, Erichsen and Zhang are combinable for the same rationale as set forth.

Claim 17 is substantially similar to claim 10 and is rejected for the same reasons and rationale as above.

Regarding claim 16, the combination of AXINTE, Erichsen and Zhang teaches all the limitations of the base claims as outlined above. 

Erichsen further teaches: receiving, by the at least one processor, the allowed percent cut speed threshold value as input from at least one user interface communicatively coupled to the at least one processor ([0052] - - setting process parameters using user interface).

AXINTE, Erichsen and Zhang are combinable for the same rationale as set forth.

Regarding claim 11, the combination of AXINTE, Erichsen and Zhang teaches all the limitations of the base claims as outlined above. 

Zhang further teaches: causes the fluid jet apparatus to terminate the cutting of the target object ([0051] - - shutting off the pump or moving the nozzle to a safe position is terminate the cutting).

AXINTE, Erichsen and Zhang are combinable for the same rationale as set forth.

Claim 18 is substantially similar to claim 11 and is rejected for the same reasons and rationale as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116